              Case 2:18-cr-00422-SMB Document 610 Filed 05/21/19 Page 1 of 5




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   Erin E. McCampbell (NY 4480166, admitted pro hac vice)
     LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
 4
     Telephone: (716) 849-1333
 5   Facsimile: (716) 855-1580
     pcambria@lglaw.com
 6

 7   Attorneys for Defendant Michael Lacey

 8                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF ARIZONA
 9

10   United States of America,                    NO. CR-18-00422-PHX-SMB
11                            Plaintiff,          DEFENDANTS’ JOINT MOTION FOR
12   vs.                                          AN ADJOURNMENT OF THE 5/27/19
                                                  DISCOVERY DEADLINE
13   Michael Lacey, et al.,
14
                         Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
              Case 2:18-cr-00422-SMB Document 610 Filed 05/21/19 Page 2 of 5




 1           Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla, and
 2   Joye Vaught, by and through their undersigned attorneys, respectfully request an adjournment of
 3   their May 27, 2019 deadline for disclosure of Rule 26.2 material, which will occur prior to the June
 4   1, 2019 status report that this Court ordered the parties to submit on outstanding discovery and how
 5   that outstanding discovery impacts the Defendants’ remaining pretrial deadlines. It is Defendants’
 6   understanding that the Court intends to address all remaining deadlines upon receipt of the parties’
 7   June 1, 2019 status reports (including Defendants’ May 27, 2019 deadline) and this one deadline will
 8   occur prior to this Court’s consideration of the June 1, 2019 status reports, which is the reason
 9   Defendants respectfully seek the adjournment of that deadline at this time.
10           On April 23, 2019, the parties appeared before this Court for a status conference.
11   Defendants raised several issues concerning discovery.              One of these issues relates to the
12   Backpage.com servers. The government has forty-six seized servers in its possession and anticipates
13   another approximately sixty servers at some point in time through the MLAT process. Defendants
14   explained that they have received imaged copies of five of Backpage’s servers, but have not received
15   any copies or information regarding the contents of the remaining approximately 101 servers the
16   government has seized. Defendants explained that these servers contain exculpatory information
17   and data that is not only material, but also critical to the defense and that a review of this discovery
18   was necessary to formulate and draft Defendants’ upcoming case submissions, including witness
19   lists, exhibit lists, substantive motions, and motions in limine.
20           The government indicated that it did not intend to provide imaged copies of all of the
21   servers, but that, in any event, the government would not have access to the approximately sixty
22   servers located in Amsterdam until whenever they arrive through the MLAT process.
23           In addition to the server issues, Defendants explained that it would be impossible to comply
24   with the current case deadlines because the government had not yet provided Jencks Act material
25   with respect to some of its witnesses, most notably, its key cooperating witness, former Backpage
26   C.E.O. Carl Ferrer. (Indeed, prior to the status conference, the government sought and obtained
27   an ex parte extension of its deadline for disclosing Ferrer’s Jencks Act material and such material will
28
              Case 2:18-cr-00422-SMB Document 610 Filed 05/21/19 Page 3 of 5




 1   not be disclosed until June 25, 2019, which is just two weeks prior to Defendants’ deadline to file
 2   substantive motions). The scheduling order setting Defendants’ deadlines for discovery, witness
 3   lists, exhibit lists, substantive motions, and motions in limine contemplated that the government’s
 4   discovery would be produced by December 3, 2018 and that its Jencks Act and witness
 5   impeachment material would be produced no later than February 25, 2019. (See Doc. 131.)
 6          Further, Defendants explained that they had been unable to locate and review hundreds of
 7   the exhibits the government intends to use at trial within the nearly eleven million pages of discovery
 8   provided thus far because those exhibits were not identified by Bates numbers and it is impossible
 9   to search for those exhibits without Bates numbers. The government indicated that it would provide
10   Defendants with the Bates numbers for each exhibit, but has not yet done so.
11          Finally, as Defendants have raised with the Court on numerous occasions, they are without
12   the funds necessary to wage a proper and complete defense to the instant charges. Among other
13   problems, Defendants do not have the funds to retain a vendor to host the discovery disclosed thus
14   far on the Relativity platform, meaning Defendants cannot realistically or efficiently review the
15   discovery in a searchable, usable format. Nor do they have the funds necessary to conduct a review
16   of the discovery for exculpatory material.
17          The parties and the Court discussed a number of deadlines in July that could be impacted
18   by the outstanding discovery and funding issues.
19          In light of the fact that the government had not yet undertaken possession of the sixty
20   Backpage servers located in Amsterdam, this Court indicated that it would be premature to adjust
21   Defendants’ discovery deadlines and ordered the parties to provide the Court with a status report
22   on the state of discovery by June 1, 2019 to enable the Court to assess the need to adjust the
23   Defendants’ upcoming deadlines.
24          Counsel for the government and the defense continue to meet and confer on these discovery
25   issues, and Defendants intend to provide the Court with a status report no later than June 1, 2019
26   as directed. However, Defendants have a discovery deadline that will occur prior to submission of
27   the June 1, 2019 status report. Under the current scheduling order, Defendants must produce all
28
              Case 2:18-cr-00422-SMB Document 610 Filed 05/21/19 Page 4 of 5




 1   Rule 26.2 material as to their intended witnesses on or before May 27, 2019, though the current
 2   order does not contemplate disclosure of Defendants’ witness list until over one month later. (See
 3   Scheduling Order, Doc. 131 at 2.) This deadline was mistakenly overlooked and therefore not
 4   discussed at the recent status hearing when Defendants advised the Court of their anticipated
 5   inability to meet many upcoming deadlines in the light of the grossly incomplete state of
 6   discovery. Defendants will be unable to meet this deadline until the remaining discovery issues are
 7   resolved. Accordingly, Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew
 8   Padilla, and Joye Vaught, by and through their undersigned attorneys, respectfully request an
 9   adjournment of their May 27, 2019 deadline until the parties submit their June 1, 2019 status reports
10   and this Court rules on Defendants’ other outstanding deadlines.
11          Counsel for the government opposes this request.
12          RESPECTFULLY SUBMITTED this 21st day of May, 2019,
13
                                           /s/     Paul J. Cambria, Jr.
14                                                 LIPSITZ GREEN SCIME CAMBRIA LLP
15                                                 Attorneys for Defendant Michael Lacey

16

17

18

19

20

21

22

23

24

25

26

27

28
               Case 2:18-cr-00422-SMB Document 610 Filed 05/21/19 Page 5 of 5




 1
     Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (May
 2
     2018) § II (C) (3), Paul J. Cambria herby attests that all other signatories listed, and on whose behalf this
 3   filing is submitted, concur in the filing’s content and have authorized its filing.
 4

 5                                             s/    Thomas H. Bienert, Jr.
                                               BIENERT | KATZMAN PC
 6                                             Attorneys for James Larkin
 7                                             s/    Ariel A. Neuman           .
                                               BIRD MARELLA BOXER WOLPERT NESSIM
 8                                             DROOKS LINCENBERG AND RHOW
                                               Attorneys for John Brunst
 9

10                                             s/    Bruce Feder                                     .
                                               FEDER LAW OFFICE PA
11                                             Attorney for Scott Spear

12                                             s/    Joy Bertrand                                        .
                                               JOY BERTRAND
13                                             Attorney for Joye Vaught
14                                             s/    David Eisenberg                                         .
                                               DAVID EISENBERG, PLC
15                                             Attorney for Andrew Padilla
16
     On May 21, 2019, a PDF version
17   of this document was filed with
18   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
19
     Of a Notice of Electronic Filing to the
20   Following CM/ECF registrants:
21
     Kevin Rapp, kevin.rapp@usdoj.gov
22   Reginald Jones, reginald.jones4@usdoj.gov
23   Peter Kozinets, peter.kozinets@usdoj.gov
     John Kucera, john.kucera@usdoj.gov
24   Margaret Perlmeter, margaret.perlmeter@usdoj.gov
25   Patrick Reid, Patrick.Reid@usdoj.gov
     Andrew Stone, andrew.stone@usdoj.gov
26
     Amanda Wick, Amanda.Wick@usdoj.gov
27

28
               Case 2:18-cr-00422-SMB Document 610-1 Filed 05/21/19 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                              IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF ARIZONA
 9
10 United States of America,                       No. 18-CR-00422-SMB
11                             Plaintiff,          [PROPOSED] ORDER GRANTING
                                                   DEFENDANTS’ JOINT MOTION TO
12 v.
                                                   ADJOURN DEFENDANTS’ MAY 27, 2019
13 Michael Lacey, et al.,                          DEADLINE FOR RULE 26.2 MATERIALS
14                             Defendants.

15             Before the Court is Defendants’ Motion to Adjourn Defendants’ May 27, 2019 Deadline for
16 Rule 26.2 Material Pertaining to Witnesses.
17       For good cause appearing,
18             IT IS ORDERED that the otherwise applicable time for filing Defendants’ Rule 26.2
19 Material Pertaining to Witnesses is adjourned to a time set by the Court upon consideration of
20 Defendants’ forthcoming June 1, 2019 Status Report.
21             IT IS FURTHER ORDERED that excludable delay under 18 U.S.C. § 3161(h)(1)(D) will
22 occur as a result of the grant of this Order.
23
24 DATED this _____ day of ______________, 2019.
25
26                                                    _________________________________
                                                      Honorable Susan M. Brnovich
27                                                    United States District Judge
28
     3585588, 1, 064037.0001
